Case 2:18-cv-01481-DDP-JEM Document 89 Filed 06/17/19 Page 1 of 23 Page ID #:3225




    1 BROWNE GEORGE ROSS LLP
      Keith J. Wesley (State Bar No. 229276)
    2  kwesley@bgrfirm.com
      Lori Sambol Brody (State Bar No. 150545)
    3  lbrody@bgrfirm.com
      Matthew L. Venezia (State Bar No. 313812)
    4   mvenezia@bgrfirm.com
      2121 Avenue of the Stars, Suite 2800
    5 Los Angeles, California 90067
      Telephone: (310) 274-7100
    6 Facsimile: (310) 275-5697
    7 Attorneys for Plaintiff and Counterdefendant
      Ironhawk Technologies, Inc.
    8
    9                          UNITED STATES DISTRICT COURT
   10               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   11
   12 IRONHAWK TECHNOLOGIES, INC.,                  Case No. 2:18-cv-01481-DDP-JEM
      a Delaware Corporation,
   13
                                                    PLAINTIFF IRONHAWK
   14              Plaintiff and                    TECHNOLOGIES, INC. ’S NOTICE
                   Counterdefendant,                OF MOTION AND MOTION FOR
   15                                               PARTIAL SUMMARY JUDGMENT
            vs.                                     ON DROPBOX, INC.’S ADVICE OF
   16                                               COUNSEL DEFENSE
      DROPBOX, INC., a Delaware
   17 corporation,
                                                    Filed Concurrently with Separate
   18                                               Statement, Declarations, Request for
                   Defendant and                    Judicial Notice, and Compendium
   19              Counterclaimant.
   20                                               Judge:   Hon. Dean D. Pregerson
                                                    Date:    July 15, 2019
   21                                               Time:    10:00 a.m.
                                                    Crtrm:   9C
   22
   23                                               Trial Date: September 10, 2019
                                                    Final Pre-Trial Conf.: August 12, 2019
   24
   25
                REDACTED VERSION – PROPOSED TO BE FILED UNDER SEAL
   26
   27
   28
        1262028.4

           PLAINTIFF IRONHAWK TECHNOLOGIES, INC. ’S NOTICE OF MOTION AND MOTION FOR PARTIAL
                   SUMMARY JUDGMENT ON DROPBOX, INC.’S ADVICE OF COUNSEL DEFENSE
Case 2:18-cv-01481-DDP-JEM Document 89 Filed 06/17/19 Page 2 of 23 Page ID #:3226




    1                                               TABLE OF CONTENTS
    2                                                                                                                         Page
    3 I.            INTRODUCTION............................................................................................. 2
    4 II.           BACKGROUND............................................................................................... 5
    5               A.       For Well over a Decade, Ironhawk Has Sold Its Data
                             Management Software Under the SmartSync® Mark ............................ 5
    6
    7
    8
    9
   10
   11
   12
   13
   14
                    G.       Dropbox Does Not Follow Ms. Han’s Advice ..................................... 11
   15
        III.        DROPBOX HAS ASSERTED AN ADVICE OF COUNSEL
   16               DEFENSE........................................................................................................ 12
   17 IV.           STANDARD OF REVIEW ............................................................................ 13
   18 V.            DROPBOX’S ADVICE OF COUNSEL DEFENSE SHOULD BE
                    SUMMARILY ADJUDICATED IN FAVOR OF IRONHAWK .................. 13
   19
                    A.       Dropbox Did Not Rely on Ms. Han’s Advice ...................................... 13
   20
   21
                    C.       Dropbox Failed to Follow Ms. Han’s Advice....................................... 17
   22
        VI.         CONCLUSION ............................................................................................... 18
   23
   24
   25
   26
   27
   28   1284799.1
                                                                      -i-
           PLAINTIFF IRONHAWK TECHNOLOGIES, INC. ’S NOTICE OF MOTION AND MOTION FOR PARTIAL
                   SUMMARY JUDGMENT ON DROPBOX, INC.’S ADVICE OF COUNSEL DEFENSE
Case 2:18-cv-01481-DDP-JEM Document 89 Filed 06/17/19 Page 3 of 23 Page ID #:3227




    1                                             TABLE OF AUTHORITIES
    2                                                                                                                            Page
    3 Cases
    4
         FEDERAL CASES
    5
         adidas-America, Inc. v. Payless Shoesource, Inc.,
    6
            546 F. Supp. 2d 1029 (D. Or. 2008)............................................................. 2, 3, 13
    7
         Bryant v. Maffucci,
    8       923 F.2d 979 (2d Cir. 1991) ................................................................................. 13
    9
      Celotex Corp. v. Catrett,
   10    477 U.S. 317 (1986) ............................................................................................. 13
   11 Chiron Corp. v. Genentech, Inc.,
   12   268 F. Supp. 2d 1117 (E.D. Cal. 2002) .........................................................passim
   13 Comark Commc’ns, Inc. v. Harris Corp.,
          156 F.3d 1182 (Fed. Cir. 1998) ........................................................................ 5, 15
   14
   15 Fortune Dynamic, Inc. v. Victoria’s Secret Stores Brand Mgm’t, Inc.,
          618 F.3d 1025 (9th Cir. 2010) .............................................................................. 16
   16
      Int’l Star Class Yacht Racing Ass’n v. Tommy Hilfiger, U.S.A., Inc.,
   17
          80 F.3d 749 (2d Cir. 1996) ............................................................................... 5, 17
   18
      Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,
   19     475 U.S. 574 (1986) ............................................................................................. 13
   20
      United States v. Conforte,
   21     624 F.2d 869 (9th Cir. 1980) ................................................................................ 17
   22 RULES
   23
      FED. R. CIV. P. 56(a) .................................................................................................. 13
   24
      Federal Rules of Civil Procedure Rule 56 ................................................................... 1
   25
   26 L.R. 7-3 ........................................................................................................................ 1
   27
   28    1262028.4
                                                                       -ii-
            PLAINTIFF IRONHAWK TECHNOLOGIES, INC. ’S NOTICE OF MOTION AND MOTION FOR PARTIAL
                    SUMMARY JUDGMENT ON DROPBOX, INC.’S ADVICE OF COUNSEL DEFENSE
Case 2:18-cv-01481-DDP-JEM Document 89 Filed 06/17/19 Page 4 of 23 Page ID #:3228




    1               PLEASE TAKE NOTICE that, on July 15, 2019 at 10:00 a.m., or as soon
    2 thereafter as it may be heard, in Courtroom 9C of the above-titled Court, located at
    3 350 West 1st Street, Los Angeles, California 90012, the Honorable Dean D.
    4 Pregerson presiding, plaintiff and counterdefendant Ironhawk Technologies, Inc.
    5 (“Ironhawk”) will, and hereby does, move this Court to enter partial summary
    6 judgment in its favor (the “Motion”).
    7               This Motion will be made pursuant to Rule 56 of the Federal Rules of Civil
    8 Procedure. The Motion is based on the following grounds. Dropbox’s advice of
    9 counsel defense necessarily fails for three fundamental reasons: (1)
   10
   11
   12
   13
   14
   15               The Motion is based on this Notice of Motion, the Memorandum of Points
   16 and Authorities, the Request for Judicial Notice (“RJN”), the declarations of
   17 Matthew L. Venezia (“Venezia Decl.”) and David Gomes (“Gomes Decl.”), and the
   18 exhibits thereto, the Complaint, the Proposed Order, and any other evidence and
   19 argument the Court may consider.
   20               The Motion is made following a L.R. 7-3 conference of counsel that occurred
   21 on June 10, 2019.
   22 Dated: June 17, 2019                       BROWNE GEORGE ROSS LLP
   23                                               Keith J. Wesley
                                                    Lori Sambol Brody
   24                                               Matthew L. Venezia
   25
                                                 By:        /s/ Matthew L. Venezia
   26                                                       Matthew L. Venezia
   27                                            Attorneys for Plaintiff and Counterdefendant
                                                 Ironhawk Technologies, Inc.
   28
        1262028.4
                                                       -1-
           PLAINTIFF IRONHAWK TECHNOLOGIES, INC. ’S NOTICE OF MOTION AND MOTION FOR PARTIAL
                   SUMMARY JUDGMENT ON DROPBOX, INC.’S ADVICE OF COUNSEL DEFENSE
Case 2:18-cv-01481-DDP-JEM Document 89 Filed 06/17/19 Page 5 of 23 Page ID #:3229




    1                      MEMORANDUM OF POINTS AND AUTHORITIES
    2 I.            INTRODUCTION
    3               Ironhawk is a small business that has spent over a decade building its business
    4 around its data management software marketed exclusively under the SmartSync®
    5 mark. Ironhawk’s hard work resulted in strong brand recognition within the market
    6 where Ironhawk has experienced the most historical success, providing critical
    7 software to the United States military, and has opened the door to valuable business
    8 relationships in the commercial sector.
    9               But then tech giant Dropbox released its own data management software
   10 under the same name – Smart Sync. In one fell swoop, Dropbox both jeopardized
   11 Ironhawk’s existing customer relationships, and dealt a critical blow to Ironhawk’s
   12 ongoing efforts to expand SmartSync®’s use in the commercial sector. Dropbox
   13 readily admits knowledge of Ironhawk’s SmartSync® mark at the time it adopted
   14 the Smart Sync name, but attempts to invoke the advice of counsel as a defense for
   15 its actions as a textbook trademark bully.
   16               A defendant in a trademark infringement case may attempt to avoid a finding
   17 of willful infringement by asserting an advice of counsel defense. adidas-America,
   18 Inc. v. Payless Shoesource, Inc., 546 F. Supp. 2d 1029, 1047 (D. Or. 2008). In
   19 essence, the defendant contends that it should be found to have acted in good faith
   20 because, prior to using the trademark in question, the defendant obtained and relied
   21 upon the advice of an attorney that use of the trademark would not infringe upon the
   22 plaintiff’s rights.
   23               Of course, in order for an advice of counsel defense to be legally cognizable,
   24 certain requirements must be met, including: (a) decision makers for the client must
   25 have in fact considered and relied upon the advice; (b) the client must have not
   26 withheld material facts or documents from the attorney; and (c) the client must
   27
   28
        1262028.4
                                                       -2-
           PLAINTIFF IRONHAWK TECHNOLOGIES, INC. ’S NOTICE OF MOTION AND MOTION FOR PARTIAL
                   SUMMARY JUDGMENT ON DROPBOX, INC.’S ADVICE OF COUNSEL DEFENSE
Case 2:18-cv-01481-DDP-JEM Document 89 Filed 06/17/19 Page 6 of 23 Page ID #:3230




    1 follow the advice.1
    2               Here, Dropbox invokes advice of counsel as a purported defense to its
    3 complete disregard for the exponentially smaller Ironhawk’s rights to the
    4 SmartSync® mark. Specifically, Dropbox attempts to avoid a willful infringement
    5 finding by
    6
    7                          Ironhawk’s rights in the SmartSync® mark under which the
    8 Ironhawk has sold its own competing data management software for over a decade.
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
        1
        In addition to these requirements, the advice must be deemed competent
   24 considering the six factors discussed in adidas-America, Inc., 546 F. Supp. 2d at
   25 1048.                                               , this Motion does not rely upon
      the incompetence of her opinion.
   26
   27
   28
        1262028.4
                                                     -3-
            PLAINTIFF IRONHAWK TECHNOLOGIES, INC. ’S NOTICE OF MOTION AND MOTION FOR PARTIAL
                    SUMMARY JUDGMENT ON DROPBOX, INC.’S ADVICE OF COUNSEL DEFENSE
Case 2:18-cv-01481-DDP-JEM Document 89 Filed 06/17/19 Page 7 of 23 Page ID #:3231




    1
    2
    3
    4
    5
    6
    7
    8
    9               Mr. Lyman’s testimony is instructive of the flippant consideration given by
   10 Dropbox to Ironhawk’s rights in the SmartSync® brand. And Ms. Han’s comment
   11 that
   12                                 is a further example of Dropbox’s behavior as a trademark
   13 bully—i.e., Dropbox’s infringement upon the SmartSync® mark is the assumed
   14 course of action, the only question being how to best defend against the anticipated
   15 lawsuit.
   16                                                                            , Dropbox’s
   17 advice of counsel defense should be summarily adjudicated for three fundamental
   18 reasons:
   19
   20
   21
   22
   23                                                         It goes without saying that
   24 Dropbox could not have relied on legal advice never received. Chiron Corp. v.
   25 Genentech, Inc., 268 F. Supp. 2d 1117, 1121–22 (E.D. Cal. 2002) (advice of in-
   26
   27
   28
        1262028.4
                                                      -4-
           PLAINTIFF IRONHAWK TECHNOLOGIES, INC. ’S NOTICE OF MOTION AND MOTION FOR PARTIAL
                   SUMMARY JUDGMENT ON DROPBOX, INC.’S ADVICE OF COUNSEL DEFENSE
Case 2:18-cv-01481-DDP-JEM Document 89 Filed 06/17/19 Page 8 of 23 Page ID #:3232




    1 house counsel could not have been relied on where decision makers did not receive
    2 advice).
    3
    4
    5
    6
    7
    8
    9
   10                     Dropbox’s failure to disclose such documents to its counsel is fatal to its
   11 advice of counsel defense. Chiron Corp., 268 F. Supp. 2d at 1123–25 citing Comark
   12 Commc’ns, Inc. v. Harris Corp., 156 F.3d 1182, 1191 (Fed. Cir. 1998) (party
   13 asserting advice of counsel defense must not have withheld material information
   14 from its counsel).
   15
   16
   17                    Nonetheless, Dropbox generally does not place Dropbox in front of Smart
   18 Sync. Instead, Dropbox routinely describes its data management software simply as
   19 Smart Sync. A party that has not followed its counsel’s advice has not relied on that
   20 advice. Int’l Star Class Yacht Racing Ass’n v. Tommy Hilfiger, U.S.A., Inc., 80 F.3d
   21 749, 754 (2d Cir. 1996) (“Tommy Hilfiger”) (in addition to being fatal to an advice
   22 of counsel defense, “the failure to follow the advice of counsel given before the
   23 infringement must factor into an assessment of an infringer's bad faith”).
   24               Accordingly, the Court should grant Ironhawk’s Motion.
   25 II.           BACKGROUND
   26               A.      For Well over a Decade, Ironhawk Has Sold Its Data Management
   27                       Software Under the SmartSync® Mark
   28               Ironhawk’s business focuses upon its data management software, which
        1262028.4
                                                    -5-
           PLAINTIFF IRONHAWK TECHNOLOGIES, INC. ’S NOTICE OF MOTION AND MOTION FOR PARTIAL
                   SUMMARY JUDGMENT ON DROPBOX, INC.’S ADVICE OF COUNSEL DEFENSE
Case 2:18-cv-01481-DDP-JEM Document 89 Filed 06/17/19 Page 9 of 23 Page ID #:3233




    1 allows for up to 98% compression savings when transferring data. (Gomes Decl., ¶
    2 2.) In 2004, Ironhawk started marketing its software under the name SmartSync. (Id.
    3 at ¶3.) On February 17, 2005, Ironhawk applied for a trademark for SmartSync and,
    4 on January 16, 2007, Ironhawk received its federal registration for the SmartSync®
    5 mark. (Id. at ¶ 4 & Exh. A.) Since 2004, Ironhawk has continuously marketed its
    6 software using the SmartSync name. (Id. at ¶ 3.)
    7               SmartSync® is particularly useful for customers that need to manage large
    8 amounts of data using networks with limited bandwidth. (Id. at ¶ 5.) This usefulness
    9 has led to SmartSync® being implemented for military applications, such as on
   10 United States Navy vessels. (Id.) However, SmartSync® is also useful for
   11 commercial purposes, and Ironhawk regularly pursues such implementations of
   12 SmartSync®. (Id.) For instance, in recent years Ironhawk has discussed potential
   13 SmartSync® implementations in the oil and gas industry and with a prominent
   14 smartphone manufacturer. (Id.)
   15
   16
   17
   18
   19
   20 (Venezia Decl., Exh. A (Sheehan Depo.), P. 25:15–25 & Exh. 40.)
   21
   22
   23
   24
   25                                 (Id. at Exh. A (Sheehan Depo.), PP. 28:15–24, 29:13–18,
   26 30:16–31:23, 48:4–50:22, 69:8–15 & Exh. 44.)
   27
   28                                                                           (Id. at Exh. A
        1262028.4
                                                     -6-
           PLAINTIFF IRONHAWK TECHNOLOGIES, INC. ’S NOTICE OF MOTION AND MOTION FOR PARTIAL
                   SUMMARY JUDGMENT ON DROPBOX, INC.’S ADVICE OF COUNSEL DEFENSE
Case 2:18-cv-01481-DDP-JEM Document 89 Filed 06/17/19 Page 10 of 23 Page ID #:3234




     1 (Sheehan Depo.), Exhs. 43, 49, 50.)
     2
     3
     4                                                  (Id. at Exh. A (Sheehan Depo.), Exh.
     5 49.)
     6
     7                                 (Id. at Exh. A (Sheehan Depo.), Exh. 52.)
     8
     9
    10
    11
    12                           (Venezia Decl., Exh. A (Sheehan Depo.), PP. 70:10–71:18,
    13 Exh. 49.)
    14
    15                  Id.)
    16
    17                                                     (Id. at Exh. B (Han Depo.), PP.
    18 132:11–133:25.)
    19                                                             (Id. at Exh. A (Sheehan
    20 Depo.), PP. 36:2–45:4, 51:11–52:22, 56:10–57:7, 88:5–11 & Exhs. 43, 45, 46; Exh.
    21 B (Han Depo.), 103:13–104:11, 113:6–17 & Exhs. 89, 93.)
    22
    23
    24                                         (Id. at Exh. A (Sheehan Depo.), 51:11–52:22,
    25 56:10–57:7, 88:5–11 & Exhs. 45, 46; Exh. B (Han Depo.), 103:13–104:11 , 113:6–
    26 17 & Exh. 93.)
    27
    28
         1262028.4
                                                  -7-
            PLAINTIFF IRONHAWK TECHNOLOGIES, INC. ’S NOTICE OF MOTION AND MOTION FOR PARTIAL
                    SUMMARY JUDGMENT ON DROPBOX, INC.’S ADVICE OF COUNSEL DEFENSE
Case 2:18-cv-01481-DDP-JEM Document 89 Filed 06/17/19 Page 11 of 23 Page ID #:3235




     1
     2
     3
     4
     5
     6 (Id. at Exh. C (Lyman Depo.), P. 33:6–20.)
     7
     8
     9 (Id. at Exh. A (Sheehan Depo.), PP. 117:8–119:1 & Exh. 55.)
    10
    11
    12
    13                 (Id. at Exh. A (Sheehan Depo.), PP. 16:15-17:7, 119:9–19.)
    14
    15
    16               Dropbox planned to, and ultimately did, introduce its Smart Sync software as
    17 part of a press event it referred to as                  occurring on January 30, 2017.
    18 (Venezia Decl., Exh. A (Sheehan Depo.), PP. 153:21–154:13; Exh. D. (Houston
    19 Depo.), Exh. 144.)
    20                     and Dropbox’s CEO Mr. Houston appeared for the press. (Id. at Exh. C
    21 (Lyman Depo.), P. 62:12–15; Exh. D (Houston Depo.), PP. 111:25–112:3 & Exh.
    22 148.)
    23
    24
    25                                                            (Id. at Exh. A (Sheehan Depo.),
    26 PP. 69:8–15, 159:5–7; Exh. C (Lyman Depo.), P. 59:17–20.)
    27
    28
         1262028.4
                                                      -8-
            PLAINTIFF IRONHAWK TECHNOLOGIES, INC. ’S NOTICE OF MOTION AND MOTION FOR PARTIAL
                    SUMMARY JUDGMENT ON DROPBOX, INC.’S ADVICE OF COUNSEL DEFENSE
Case 2:18-cv-01481-DDP-JEM Document 89 Filed 06/17/19 Page 12 of 23 Page ID #:3236




     1                                     (Id. at Exh. C (Lyman Depo.), PP. 64:23–65:14;
     2 Exh. A (Sheehan Depo.), PP. 160:7–161:15.)
     3
     4
     5
     6
     7                                                         (Venezia Decl., Exh. B (Han
     8 Depo.), PP. 140:9–18, 143:7–144:10.)
     9
    10                (Id. at Exh. B (Han Depo.), P. 139:9–17 & Exh. 101; Exh. A (Sheehan
    11 Depo.), PP. 92:16–93:8 & Exh. 52.)
    12
    13
    14
    15               (Id. at Han Depo., P. 140:3–5.)
    16
    17                                        (Id. at Exh. B (Han Depo.), PP. 139:9–140:8 &
    18 Exh. 101; Exh. A (Sheehan Depo.), PP. 92:16–93:8 & Exh. 52.)
    19
    20                                   (Id. at Exh. B (Han Depo.), PP. 139:9–140:8 & Exh.
    21 101; Exh. A (Sheehan Depo.), PP. 92:16–93:8 & Exh. 52.)
    22
    23
    24                                            (Id.)
    25
         3
    26
    27   4
                                                                                            (Id.
    28 at Han Depo., PP. 143:7–144:10.)
         1262028.4
                                                   -9-
             PLAINTIFF IRONHAWK TECHNOLOGIES, INC. ’S NOTICE OF MOTION AND MOTION FOR PARTIAL
                     SUMMARY JUDGMENT ON DROPBOX, INC.’S ADVICE OF COUNSEL DEFENSE
Case 2:18-cv-01481-DDP-JEM Document 89 Filed 06/17/19 Page 13 of 23 Page ID #:3237




     1
     2
     3
     4                   (Id.)
     5
     6
     7
     8
     9
    10
    11 (Id.)
    12
    13
    14
    15
    16                                                                    :
    17               
    18                                                         (Id. at Exh. A (Sheehan Depo.),
    19                      PP. 51:11–52:22, 88:5-11 & Exh. 45.)
    20               
    21
    22                                                                    (Id. at Exh. A
    23                      (Sheehan Depo.), PP. 56:10–57:7, 88:5-11 & Exh. 46; Exh. B (Han
    24                      Depo.), 113:6–17 & Exh. 93.)
    25               
    26
    27
    28
         1262028.4
                                                     -10-
            PLAINTIFF IRONHAWK TECHNOLOGIES, INC. ’S NOTICE OF MOTION AND MOTION FOR PARTIAL
                    SUMMARY JUDGMENT ON DROPBOX, INC.’S ADVICE OF COUNSEL DEFENSE
Case 2:18-cv-01481-DDP-JEM Document 89 Filed 06/17/19 Page 14 of 23 Page ID #:3238




     1                                                                (Id. at Exh. A (Sheehan
     2                    Depo.), PP. 36:2–45:4, 88:5-11 & Exh. 43; Exh. B (Han Depo.),
     3                    103:13–104:11 & Exh. 89.)
     4               F.
     5
     6
     7
     8
     9                                            (Venezia Decl., Exh. B (Han Depo.), P.
    10 139:9–17 & Exh. 101; Exh. A (Sheehan Depo.), PP. 92:16–93:8 & Exh. 52.)
    11
    12
    13                                       (Id. at Exh. D (Houston Depo.), PP. 93:3–99:4 &
    14 Exh. 141; Exh. B (Han Depo.), P. 107:1–5; Exh. A (Sheehan Depo.), P. 116:5–12.)
    15
    16                                             (Id. at Exh. C (Lyman Depo.), PP. 12:17–
    17 13:3.)
    18
    19
    20
    21
    22
    23
    24
    25 (Id. at Exh. C (Lyman Depo.), PP. 77:20–78:4.)
    26
    27
    28                                                                  Dropbox’s
         1262028.4
                                                    -11-
            PLAINTIFF IRONHAWK TECHNOLOGIES, INC. ’S NOTICE OF MOTION AND MOTION FOR PARTIAL
                    SUMMARY JUDGMENT ON DROPBOX, INC.’S ADVICE OF COUNSEL DEFENSE
Case 2:18-cv-01481-DDP-JEM Document 89 Filed 06/17/19 Page 15 of 23 Page ID #:3239




     1 press release refers to Smart Sync nine times, and in seven of those nine instances
     2 Smart Sync is not preceded by Dropbox. (Venezia Decl., Exh. D. (Houston Depo.),
     3 Exh. 144.)
     4        To the present day, Dropbox fails to include Dropbox in front of Smart Sync
     5 in the majority of its advertising and marketing materials, despite making recent
     6 revisions in an apparent attempt to respond to Ironhawk’s claims in this case. The
     7 home screen for Dropbox’s website refers to its software only as Smart Sync. (Id. at
     8 ¶ 6 & Exh. E.) On Dropbox’s Smart Sync page, 11 of the 12 references to Smart
     9 Sync are without Dropbox preceding the name, including the link to “Get Smart
    10 Sync.” (Id. at ¶ 7 & Exh. F.) The embedded video appearing on that page never
    11 precedes its use of Smart Sync with Dropbox. (Id. at ¶ 8.)
    12        Once consumers click on the “Get Smart Sync” link, they are taken to a list of
    13 plans that they may purchase, and where Smart Sync is referenced, until on or about
    14 May 30, 2019, it was not preceded by Dropbox. (Id. at ¶ 9 & Exh. G.) Lastly, once
    15 consumers purchase and install a Dropbox plan with Smart Sync, within the
    16 software, where Smart Sync is referred to, it is not preceded by Dropbox. (Id. at ¶
    17 10.)
    18 III.   DROPBOX HAS ASSERTED AN ADVICE OF COUNSEL DEFENSE
    19        Although Dropbox has not specifically pleaded an advice of counsel defense,
    20 Ironhawk understands that Dropbox intends to put forward such a defense in an
    21 attempt to argue that its infringement of Ironhawk’s SmartSync® mark was not
    22 willful. Therefore, during the parties’ meet and confer conference on June 10, 2019,
    23 Dropbox informed Ironhawk that it intended to move for summary judgment on the
    24 issue of willfulness in part based upon Dropbox’s alleged reliance on the advice of
    25 its in-house counsel. (Venezia Decl., ¶ 11.)
    26        Dropbox’s intent to assert the advice of counsel defense is further confirmed
    27 by its Second Amended Responses and Objections to Ironhawk’s First Set of
    28 Interrogatories, wherein Dropbox claims that it obtained clearance of the Smart
       1262028.4
                                              -12-
          PLAINTIFF IRONHAWK TECHNOLOGIES, INC. ’S NOTICE OF MOTION AND MOTION FOR PARTIAL
                  SUMMARY JUDGMENT ON DROPBOX, INC.’S ADVICE OF COUNSEL DEFENSE
Case 2:18-cv-01481-DDP-JEM Document 89 Filed 06/17/19 Page 16 of 23 Page ID #:3240




     1 Sync name from Ms. Han and relied on that advice. (Id. at ¶ 12 & Exh. H.) Despite
     2 their failure to plead an advice of counsel affirmative defense, Dropbox asserts that
     3 these facts support an affirmative defense pleaded in their answer. (Id.)
     4 IV.     STANDARD OF REVIEW
     5         Pursuant to FED. R. CIV. P. 56(a), a “party may move for summary judgment
     6 on “[a] claim or defense or the part of [a] claim or defense.” Summary judgment
     7 shall be granted where there is “no genuine dispute as to any material fact and the
     8 movant is entitled to judgment as a matter of law.” Id. When the moving party
     9 satisfies its burden of demonstrating the absence of a genuine issue of fact for trial,
    10 the opposing party must “do more than simply show that there is some metaphysical
    11 doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,
    12 475 U.S. 574, 586 (1986). Instead, it must “come forward with enough evidence to
    13 support a jury verdict in its favor.” Bryant v. Maffucci, 923 F.2d 979, 982 (2d Cir.
    14 1991); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
    15 V.      DROPBOX’S ADVICE OF COUNSEL DEFENSE SHOULD BE
    16         SUMMARILY ADJUDICATED IN FAVOR OF IRONHAWK
    17         A.    Dropbox Did Not Rely on Ms. Han’s Advice
    18         It is axiomatic that an advice of counsel defense requires that persons with
    19 decision making authority in fact received and relied upon relevant legal advice.
    20 Chiron Corp., 268 F. Supp. 2d at 1121–22; see also adidas-America, Inc. v. Payless
    21 Shoesource, Inc., 546 F. Supp. 2d 1029, 1048 (D. Or. 2008) (where Payless’s
    22 counsel provided infringement assessments as to only certain shoes, “With respect
    23 to the unreviewed shoes, it is difficult to see how Payless can rely on advice it did
    24 not actually seek or obtain”).
    25         Chiron Corp. is instructive. In Chiron Corp., the defendant moved for
    26 summary judgment on the plaintiff’s allegation that its infringement was willful, in
    27 part, based upon the notes of defendant’s in-house counsel concluding there was no
    28 infringement. However, it was unclear whether the opinion contained in the notes
       1262028.4
                                              -13-
          PLAINTIFF IRONHAWK TECHNOLOGIES, INC. ’S NOTICE OF MOTION AND MOTION FOR PARTIAL
                  SUMMARY JUDGMENT ON DROPBOX, INC.’S ADVICE OF COUNSEL DEFENSE
Case 2:18-cv-01481-DDP-JEM Document 89 Filed 06/17/19 Page 17 of 23 Page ID #:3241




     1 was ever communicated to the Executive Committee, the relevant decision maker.
     2 Thus, the Court held the defendant could not have reasonably relied on its in-house
     3 counsel’s unreviewed notes. Chiron Corp., 268 F. Supp. 2d at 1121–22.
     4
     5                                                                    (Venezia Decl., Exh.
     6 A (Sheehan Depo.), PP. 16:15-17:7, 119:9–19.)
     7
     8                                                    (Id. at Exh. A (Sheehan Depo.), PP.
     9 16:15-17:7, 117:8–119:1 & Exh. 55.)
    10
    11
    12
    13                                                                         (Id. at Exh. B
    14 (Han Depo.), PP. 107:1–5, 139:9–17 & Exh. 101; Exh. A (Sheehan Depo.), PP.
    15 92:16–93:8, 116:5–12 & Exh. 52; Exh. D (Houston Depo.), PP. 93:3–99:4 & Exh.
    16 141.)
    17                               (Id. at Exh. C (Lyman Depo.), PP. 12:17–13:3.)
    18
    19
    20
    21
    22
    23
    24
    25 (Id. at Exh. C (Lyman Depo.), PP. 77:20–78:4.)
    26
    27   5
         To be clear, there is no evidence that Mr. Lyman had decision-making authority on
    28 the matter.
       1262028.4
                                                 -14-
             PLAINTIFF IRONHAWK TECHNOLOGIES, INC. ’S NOTICE OF MOTION AND MOTION FOR PARTIAL
                     SUMMARY JUDGMENT ON DROPBOX, INC.’S ADVICE OF COUNSEL DEFENSE
Case 2:18-cv-01481-DDP-JEM Document 89 Filed 06/17/19 Page 18 of 23 Page ID #:3242




     1               In summary, it is undisputed that
     2
     3
     4                    Accordingly, Dropbox’s advice of counsel defense fails.
     5
     6               A party asserting an advice of counsel defense must not have withheld
     7 material information from its counsel. Chiron Corp., 268 F. Supp. 2d at 1123–25
     8 citing Comark Commc’ns, Inc. v. Harris Corp., 156 F.3d 1182, 1191 (Fed. Cir.
     9 1998).
    10               Chiron Corp. is again on point. In Chiron Corp., the defendant also received
    11 an opinion letter from outside counsel stating that it did not infringe. But the
    12 defendant failed to disclose to outside counsel its awareness concerning the
    13 characteristics of a particular antibody, relevant to the infringement analysis. The
    14 Court held that from this omission, “[a]n inference . . . arises that from the start,
    15 [defendant] never intended to rely on the opinion rendered by [outside counsel], did
    16 not seek it in good faith, and in fact did not rely on the opinion[.]” Chiron Corp.,
    17 268 F. Supp. 2d at 1122–24.
    18
    19
    20
    21
    22                            (Venezia Decl., Exh. A (Sheehan Depo.), PP. 51:11–52:22,
    23 88:5-11 & Exh. 45); (2)
    24                                                           (Id. at Exh. A (Sheehan Depo.),
    25 PP. 56:10–57:7, 88:5-11 & Exh. 46; Exh. B (Han Depo.), P. 113:6–17 & Exh. 93);
    26
    27
    28
         1262028.4
                                                         -15-
            PLAINTIFF IRONHAWK TECHNOLOGIES, INC. ’S NOTICE OF MOTION AND MOTION FOR PARTIAL
                    SUMMARY JUDGMENT ON DROPBOX, INC.’S ADVICE OF COUNSEL DEFENSE
Case 2:18-cv-01481-DDP-JEM Document 89 Filed 06/17/19 Page 19 of 23 Page ID #:3243




     1                                                                           (Id. at Exh. A
     2 (Sheehan Depo.), PP. 36:2–45:4, 88:5-11 & Exh. 43; Exh. B (Han Depo.), 103:13–
     3 104:11 & Exh. 89.)
     4               The Ninth Circuit has explained that in analyzing fair use, “the lettering, type,
     5 style, size and visual placement and prominence of the challenged words” is
     6 relevant, in addition to whether the challenged words are used by the alleged
     7 infringer “only to describe [its] goods or services.” Fortune Dynamic, Inc. v.
     8 Victoria’s Secret Stores Brand Mgm’t, Inc., 618 F.3d 1025, 1040–41 (9th Cir. 2010)
     9 (internal citations and quotations omitted). “[T]he scope of the fair use doctrine
    10 varies with what we will call the descriptive purity of the defendant’s use and
    11 whether there are other words available to do the describing.” Id. at 1041.
    12
    13
    14
    15
    16
    17
    18               Just as in Chiron Corp.,
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
         1262028.4
                                                        -16-
            PLAINTIFF IRONHAWK TECHNOLOGIES, INC. ’S NOTICE OF MOTION AND MOTION FOR PARTIAL
                    SUMMARY JUDGMENT ON DROPBOX, INC.’S ADVICE OF COUNSEL DEFENSE
Case 2:18-cv-01481-DDP-JEM Document 89 Filed 06/17/19 Page 20 of 23 Page ID #:3244




     1                                    (Id. at Exh. A (Sheehan Depo.), PP. 70:10–71:18, 117:8–
     2 119:1 & Exhs. 49, 55.) Accordingly, Dropbox’s advice of counsel defense fails.
     3               C.    Dropbox Failed to Follow Ms. Han’s Advice
     4               A party asserting an advice of counsel defense must have, in fact, followed its
     5 counsel’s advice. United States v. Conforte, 624 F.2d 869, 877 (9th Cir. 1980)
     6 (“defendant must also show that he actually relied on the advice”). Far from
     7 providing a defense to willful infringement, “the failure to follow the advice of
     8 counsel given before the infringement must factor into an assessment of an
     9 infringer's bad faith.” Tommy Hilfiger, 80 F.3d at 754.
    10               In Tommy Hilfiger, Tommy Hilfiger failed to follow the advice of its
    11 attorneys to conduct a full trademark search prior to using the mark in question. The
    12 Court held that the district court’s determination on bad faith –failing to consider
    13 this fact – was clearly erroneous. Tommy Hilfiger, 80 F.3d at 754.
    14
    15                                                                       (Venezia Decl., Exh.
    16 B (Han Depo.), P. 139:9–140:8 & Exh. 101; Exh. A (Sheehan Depo.), PP. 92:16–
    17 93:8 & Exh. 52.)
    18
    19
    20                                              In summary:
    21                    Dropbox’s Supernova press release refers to Smart Sync nine times,
    22                     and in seven of those nine instances Smart Sync is not preceded by
    23                     Dropbox. (Id. at Exh. D (Houston Depo.), Exh. 144.)
    24                    The home screen for Dropbox’s website refers to its software only as
    25                     Smart Sync. (Id. at ¶ 6 & Exh. E.)
    26
    27
                                                       (Venezia Decl., Sheehan Depo, PP. 70:10–
    28 71:18 & Exh. 49.)
         1262028.4
                                                       -17-
            PLAINTIFF IRONHAWK TECHNOLOGIES, INC. ’S NOTICE OF MOTION AND MOTION FOR PARTIAL
                    SUMMARY JUDGMENT ON DROPBOX, INC.’S ADVICE OF COUNSEL DEFENSE
Case 2:18-cv-01481-DDP-JEM Document 89 Filed 06/17/19 Page 21 of 23 Page ID #:3245




     1                    On Dropbox’s Smart Sync page, 11 of the 12 references to Smart Sync
     2                     are without Dropbox preceding the name, including the link to “Get
     3                     Smart Sync.” (Id. at ¶ 7 & Exh. F.)
     4                    The embedded video appearing on that page never precedes its use of
     5                     Smart Sync with Dropbox. (Id. at ¶ 8.)
     6                    Until on or about May 30, 2019, once you clicked on the “Get Smart
     7                     Sync” link, you were taken to a list of plans that you could purchase,
     8                     and where Smart Sync was referenced, it was not preceded by
     9                     Dropbox. (Id. at ¶ 9 & G.)
    10                    Once you purchase and install a Dropbox plan with Smart Sync, within
    11                     the software, where Smart Sync is referred to, it is not preceded by
    12                     Dropbox. (Id. at ¶ 10.)
    13
    14
    15
    16
    17 VI.           CONCLUSION
    18               For the foregoing reasons, this Court should grant partial summary judgment
    19 in favor of Ironhawk on Dropbox’s advice of counsel defense.
    20 Dated: June 17, 2019                          BROWNE GEORGE ROSS LLP
    21                                                  Keith J. Wesley
                                                        Lori Sambol Brody
    22                                                  Matthew L. Venezia
    23
                                                     By:          /s/ Matthew L. Venezia
    24
    25                                               Attorneys for Plaintiff and Counterdefendant
                                                     Ironhawk Technologies, Inc.
    26
    27
    28
         1284685.1
                                                           -18-
            PLAINTIFF IRONHAWK TECHNOLOGIES, INC. ’S NOTICE OF MOTION AND MOTION FOR PARTIAL
                    SUMMARY JUDGMENT ON DROPBOX, INC.’S ADVICE OF COUNSEL DEFENSE
Case 2:18-cv-01481-DDP-JEM Document 89 Filed 06/17/19 Page 22 of 23 Page ID #:3246




     1
     2                                   CERTIFICATE OF SERVICE
     3               I hereby certify that on this 17th day of June, 2019, I electronically filed the
     4 foregoing PLAINTIFF IRONHAWK TECHNOLOGIES, INC’S. NOTICE OF
     5 MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT ON
     6 DROPBOX, INC.’S ADVICE OF COUNSEL DEFENSE with the Clerk of the
     7 Court using the CM/ECF system which will send notification of such filing to the
     8 following: SEE SERVICE LIST ATTACHED
     9
    10
                                                          Andrea A. Augustine
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
         1262028.4
                                                         -19-
            PLAINTIFF IRONHAWK TECHNOLOGIES, INC. ’S NOTICE OF MOTION AND MOTION FOR PARTIAL
                    SUMMARY JUDGMENT ON DROPBOX, INC.’S ADVICE OF COUNSEL DEFENSE
Case 2:18-cv-01481-DDP-JEM Document 89 Filed 06/17/19 Page 23 of 23 Page ID #:3247




     1                                      SERVICE LIST
     2                       Ironhawk Technologies, Inc. vs. Dropbox, Inc.
                           USDC CD CA Case No. 2:18-cv-01481-DDP(JEMx)
     3
                     Jennifer Lee Taylor             Attorneys for Defendant and
     4               Sabrina A. Larson               Counterclaimant
                     Esther Kim Chang                Dropbox, Inc.
     5               Nicolas T. Herrera
                     Joyce Liou
     6               MORRISON & FOERSTER LLP
                     425 Market Street
     7               San Francisco, California 94105
                     Telephone: 415.268.7000
     8               Facsimile: 415.268.7522
                     Email:
     9                     jtaylor@mofo.com;
    10                    slarson@mofo.com
                                echang@mofo.com
    11                          nherrera@mofo.com
                                jliou@mofo.com
    12
                          Dropbox_MoFo@mofo.com
    13
                     Wendy J. Ray
    14               MORRISON & FOERSTER LLP
                     707 Wilshire Boulevard
    15               Los Angeles, California 90017
                     Telephone: 213.892.5200
    16               Facsimile: 213.892.5454
                     Email:      wray@mofo.com
    17
    18               Nicholas Ham
                     MORRISON & FOERSTER LLP
    19               755 Page Mill Road
                     Palo Alto, California 94304
    20               Telephone: 650.813.5600
                     Facsimile: 650.494.0792
    21               E-mail:     nham@mofo.com
    22
                     David H. Kramer
    23               WILSON SONSINI GOODRICH
                     & ROSATI, P.C.
    24               650 Page Mill Road
                     Palo Alto, California 94304
    25               Telephone: 650.493.9300
                     Facsimile: 650.565.5133
    26               E-mail:
                           dkramer@wsgr.com
    27
    28
         1262028.4
                                                  -20-
            PLAINTIFF IRONHAWK TECHNOLOGIES, INC. ’S NOTICE OF MOTION AND MOTION FOR PARTIAL
                    SUMMARY JUDGMENT ON DROPBOX, INC.’S ADVICE OF COUNSEL DEFENSE
